DETAILED ACTION

Examiner’s Remarks
In view of the preliminary amendment filed 2/10/2022, the pending claims are 1-12, 14 and 16.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 15/058106, filed on 3/1/2016.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claim 1 recites “Obtaining”.  This should be lowercase.
Claim 1 recites “optionally,… if necessary”.  The “if necessary” appears redundant since optionally already means that the step is not required.
Claim 12 recites “the code generated…have a character string”.  The verb should be “has” for proper grammar since there is only a singular code.
Appropriate correction is required.
Applicant is advised that should claim 12 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12, have limitations within parentheses.  It is unclear if the applicant is positively reciting these limitations or these are merely optional/examples.  If the applicant wishes to positively recite these limitations, these should not be in parentheses. For examination purposes, the limitations within the parentheses are considered as mere examples and are optional, and therefore not given significant patentable weight.
Claim 1 recites “function as intended, either displaying data or routing to an internal or external database”.  It is unclear what the applicant means by “function as intended”.  Which function is the applicant referring to?  Please clarify.  Additionally, this limitation as implied is considered merely intended use.  
Claims 8 and 9 recite “the code surface”.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, it is unclear what the applicant means by the code surface.  Please clarify.  For examination purposes, the claim language will be interpreted as “a surface area of the code”.
	Claim 16 recites “the codes”.  However claim 1 recites a singular code.  Therefore there is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear where multiple codes are from and how many codes the applicant is trying to reference to since claim 1 merely recites a singular (non-plural) code.  Please clarify.
Claims not specifically addressed are indefinite due to their dependency.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11, 12, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 13-20 and 26-31 of U.S. Patent No. 8,783,571 in view of Shen (US 2009/0255992). 

INSTANT CLAIMS
PATENTED CLAIMS
1. (Currently Amended) A system for producing a 2D (2-Dimensional) code with an embedded image for an automated machine generated process, comprising a processor that produces the 20 code with an embedded image by: 

i) Obtaining 

ii) optionally reducing the obtained information, if necessary; 

iii) generating the 2D code having cells by encoding the 

iv) processing the image to obtain the image with pixels of a same size as each cell of the 2D code; and 

v) embedding the image of a predetermined size and optionally aligning at a predetermined location on the 2D code, wherein the irnage is of a size and alignment that allows for the code to be decoded (function as intended, either displaying data or routing to an internal or external database) properly. 


1. A system for producing a 2D (2 Dimensional) code with an embedded image for an automated machine generated process, comprising a processor that produces the 2D code with an embedded image by: 

i) obtaining character string information to be encoded for the 2D code; ii) obtaining a first graphic data to be embedded in the 2D code; 

iii) generating the 2D code by encoding the obtained character suing information; 

iv) binarizing pixels of bright and dark areas in the first graphic data to obtain a second graphic data; 

v) adjusting an alignment location and an alignment size of the second graphic data in the generated 2D code; 

vi) tentatively aligning the second graphic data in the generated 2D code, according to the adjusted alignment location and the alignment size; 

vii) calculating an error rate of the 2D code which has the second graphic data tentatively aligned; 

viii) repeating the fifth to the seventh steps until the error rate becomes equal to or lower than a first threshold value; and 

ix) determining the alignment location and the alignment size of the second graphic data by referring to the calculated error rate.




The patented claims fail to recite the image of a predetermined size and optionally alignment at a predetermined location on the 2D code, wherein the image is of a size and alignment that allows for the code to be decoded properly.
Shen teaches embedding an image of a predetermined size and optionally alignment at a predetermined location on the 2D code, wherein the image is of a size and alignment that allows for the code to be decoded properly ([0034], [0035], [0040], [0042], [0046], [0047]).
It would have been obvious to one of ordinary skill in the art to embed an image of a predetermined size and optionally alignment at a predetermined location on the 2D code, wherein the image is of a size and alignment that allows for the code to be decoded properly in order to determine the optimal size and location, as desired.
	With respect to instant claim 2, the patented claims fail to recite the system generates a plurality of same or different 2D codes with same or different images, wherein all the images embedded in the 2D codes have the same size and alignment.
Shen additionally illustrates it is well known in the art for a system to generate a plurality of same or different 2D codes with same or different images (Shen: Figs. 2A, 2B).  Shen additionally illustrates in Figs. 2A and 2B the images embedded in the 2D codes are about the same size and alignment, e.g. elements 5 and 8; elements 6 and 9 of Figs. 2A and 2B. 
It would have been obvious to one of ordinary skill in the art to modify the size and alignment of the images in order to optimize the decoding of the code, as desired.  Further, it has been held that a scaling up or down of an element which merely requires a change in size is generally recognized as being within the level of one of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  
With respect to instant claims 3-6, the patented claims fail to recite wherein the system generates both a plurality of same codes and plurality of different codes; or the system generates the 2D codes with different information; or the system generates a same image on a plurality of codes that are different; or the system generates a same image on a plurality of identical 2D codes. 
Shen teaches it is well known in the art for a system to generate both a plurality of same codes and a plurality of different codes (Shen: [0041], [0043]-[0045], Figs. 2A and 2B).  Shen additionally illustrates it is well known in the art for a system to generate a 2D codes with different information (different code words for different 2D codes) (Shen: [0031]-[0033]).  Shen additionally illustrates it is well known in the art for a system to generate a same image on a plurality of codes that are different e.g. elements 5 and 8; elements 6 and 9 (Shen: Figs. 2A, 2B).  Shen additionally illustrates it is well known in the art for a system to generate a same image on a plurality of identical 2D codes e.g. elements 5 and 6; elements 8 and 9 (Shen: Figs. 2A, 2B).
It would have been obvious to one of ordinary skill in the art to modify the system to generate both a plurality of same codes and plurality of different codes, or to modify the system generate a same image on a plurality of codes that are different or to generate a same image on a plurality of identical 2D codes in order to utilize a same or different type of 2D code, depending on the desired application.  It would have been obvious to one of ordinary skill in the art to modify the system to generate the 2D codes with different information in order to encode different information in each 2D code as desired.
With respect to instant claim 7, the patented claims fail to recite all images are produced with the same maximum size possible without substantially diminishing the accuracy of decoding the 2D codes.
Shen teaches discloses all images are produced with the same maximum size possible without substantially diminishing the accuracy of decoding the 2D codes (Shen: [0046], [0047]).
It would have been obvious to one of ordinary skill in the art to produce all images with a same maximum size possible without substantially diminishing the accuracy of decoding the 2D codes in order to improve readability.
Regarding instant claims 8, 9, 11, 12, 14 and 16, patented claims 13-20 and 26 recite these limitations.

Claims 1-12, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,839,275.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.

INSTANT CLAIMS
PATENTED CLAIMS
1. (Currently Amended) A system for producing a 2D (2-Dimensional) code with an embedded image for an automated machine generated process, comprising a processor that produces the 20 code with an embedded image by: 

i) Obtaining 

ii) optionally reducing the obtained information, if necessary; 

iii) generating the 2D code having cells by encoding the 

iv) processing the image to obtain the image with pixels of a same size as each cell of the 20 code; and 

v) embedding the image of a predetermined size and optionally aligning at a predetermined location on the 2D code, wherein the irnage is of a size and alignment that allows for the code to be decoded (function as intended, either displaying data or routing to an internal or external database) properly. 

1. A system for producing a 2D (2-Dimensional) code with an embedded image for an automated machine generated process, comprising a processor that produces the 2D code with an embedded image by: 

i) obtaining character string information to be encoded for a 2D code and an image to be embedded in the 2D code;

ii) reducing the obtained character string information; 

iii) generating the 2D code having cells by encoding the reduced character string information; 

iv) processing the image to obtain the image with pixels of a same size as each cell of the 2D code; and 

v) embedding the image of a predetermined size and optionally aligning at a predetermined location on the 2D code, wherein the image is of a size and alignment that allows for the code to be decoded properly; 

wherein the 2D Code is a QR Code.



Regarding the dependent claims, the patented claims recite similar limitations. 


Claims 1-12, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,281,951.   Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims are not patently distinguishable, and encompass, with varying scope, the same subject matter.

INSTANT CLAIMS
PATENTED CLAIMS
1. (Currently Amended) A system for producing a 2D (2-Dimensional) code with an embedded image for an automated machine generated process, comprising a processor that produces the 20 code with an embedded image by: 

i) Obtaining 

ii) optionally reducing the obtained information, if necessary; 

iii) generating the 2D code having cells by encoding the 

iv) processing the image to obtain the image with pixels of a same size as each cell of the 20 code; and 

v) embedding the image of a predetermined size and optionally aligning at a predetermined location on the 2D code, wherein the irnage is of a size and alignment that allows for the code to be decoded (function as intended, either displaying data or routing to an internal or external database) properly.

1. A system for producing a 2D (2-Dimensional) code with an embedded image for an automated machine generated process, comprising a processor that produces the 2D code with an embedded image by: 

i) obtaining information to be encoded for a 2D code and an image to be embedded in the 2D code; 

ii) optionally reducing the obtained information; 

iii) generating the 2D code having cells by encoding the information; 

iv) processing the image to obtain the image with pixels of a same size as each cell of the 2D code; and 

v) embedding the image of a predetermined size and optionally aligning at a predetermined location on the 2D code, wherein the image is of a size and alignment that allows for the code to be decoded properly; 

wherein the 2D Code is a QR (Quick Response) code.


Regarding the dependent claims, the patented claims recite similar limitations. 



Allowable Subject Matter
With respect to claim(s) 1-12, 14 and 16, the examiner makes no prior art rejection. However, these claims are not allowable pursuant to the pending Double Patenting rejection and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection(s).

The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 1, prior art fails to teach or reasonably suggest, either singly or in combination, processing the image to obtain the image with pixels of a same size as each cell of the 2D code, in addition to the other limitations of the claim.


Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUEZU ELLIS/Primary Examiner, Art Unit 2876